TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-15-00028-CR


                               Nakia DeShawn Lewis, Appellant

                                                v.

                                  The State of Texas, Appellee




         FROM THE 51ST DISTRICT COURT OF TOM GREEN COUNTY,
 NO. A110418SB, THE HONORABLE BARBARA L. WALTHER, JUDGE PRESIDING


                    ORDER FOR CLERK TO PROVIDE
                 A P P E L L A T E R E C O R D TO A P P E L L A N T


PER CURIAM

               Appellant Nakia DeShawn Lewis appeals the judgment adjudicating her guilty of

engaging in organized criminal activity. See Tex. Penal Code § 71.02(a)(5). Appellant’s court-

appointed counsel has filed a motion to withdraw supported by a brief concluding that the instant

appeal is frivolous and without merit. See Anders v. California, 386 U.S. 738, 744 (1967).

Appellant’s counsel has certified to the Court that he provided copies of the motion and brief to

appellant, advised appellant of his right to examine the appellate record and file a pro se

response, and supplied appellant with a form motion for pro se access to the appellate record.

See Kelly v. State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014). Appellant has timely filed

the motion requesting access to the appellate record with this Court.
              Appellant’s pro se motion is granted. We hereby direct the clerk of the trial

court to provide a copy of the reporter’s record and clerk’s record to appellant, and to provide

written verification to this Court of the date and manner in which the appellate record was

provided on or before May 4, 2015. See id. at 321.

              It is ordered on this the 23rd day of April, 2015.



Before Chief Justice Rose, Justice Goodwin and Justice Field

Do Not Publish